Citation Nr: 0401711	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for plantar fasciitis.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

3.  Entitlement to an effective date earlier than November 7, 
2000, for an award of a 10 percent disability rating for 
plantar fasciitis.

4.  Entitlement to an effective date earlier than November 7, 
2000, for the grant of service connection for 
pseudofolliculitis barbae.

5.  Entitlement to an effective date earlier than November 7, 
2000, for the grant of service connection for sinusitis.

6.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.




ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1994 to August 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal for a disability rating in excess of 10 percent 
for pseudofolliculitis barbae is addressed in the Remand 
below.


FINDINGS OF FACT

1.  The veteran's service-connected plantar fasciitis is 
manifested by bilateral foot soreness and tenderness.

2.  The veteran's service-connected sinusitis is manifested 
by maxillary sinus changes and a very mildly deviated septum, 
but no purulent discharge, pain, headaches or crusting.  

3.  On November 7, 2000, the veteran filed a claim for an 
increased (compensable) rating for service-connected plantar 
fasciitis.  

4.  Based on findings at a subsequent VA examination showing 
the 
condition had worsened, the RO increased the plantar 
fasciitis rating to 
10 percent, effective from November 7, 2000.

5.  It is not factually ascertainable that the veteran's 
plantar fasciitis increased to the 10 percent level on any 
date within the year preceding the November 7, 2000 claim.

6.  A formal or informal claim for entitlement to service 
connection for pseudofolliculitis barbae was not received by 
VA prior to November 7, 2000.

7.  A claim for entitlement to service connection for 
sinusitis received by VA in September 1997 was denied by the 
RO in November 1997; the veteran did not appeal and the 
decision became final.

8.  The veteran filed a reopened claim for entitlement to 
service connection for sinusitis on November 7, 2000.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for plantar fasciitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.71a, Diagnostic Code 5284 
(2003).

2.  The criteria for an increased disability rating for 
sinusitis, currently assigned a noncompensable evaluation, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
6514 (2003).

3.  Entitlement to an effective date earlier than November 7, 
2000, for a disability evaluation of 10 percent for plantar 
fasciitis is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

4.  The criteria for an effective date earlier than November 
7, 2000, for the grant of service connection for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2003).

5.  The criteria for an effective date earlier than November 
7, 2000, for the grant of service connection for sinusitis, 
have not been met.  38 U.S.C.A. §§ 5107, 5108, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.155, 3.400(r) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the evidence and information necessary to 
substantiate his claims in a letter dated in August 2002.  
The rating decision of January 2001 and the statement of the 
case dated in September 2002 included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has obtained the 
veteran's service medical and VA medical records, and has 
provided the veteran with a two recent VA examinations to 
clarify the nature and severity of his service-connected 
disorders.  As such, VA's duties under the VCAA have been 
satisfied, and the case is ready for adjudication.

Increased Rating Claims.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

I.  Plantar Fasciitis.  

Factual Background.  In a January 2001 rating decision, the 
veteran was granted service connection for plantar fasciitis, 
and a 10 percent rating was assigned from November 2000.  The 
veteran disagreed with the rating assigned to that 
disability, and initiated this appeal.  

At the time of a December 2000 VA examination, the veteran 
indicated that when he awoke in the morning, his feet were 
very sore to walk on.  Although the soreness improved during 
the day, by the close of the day, the veteran had a throbbing 
sensation throughout the base of both feet.  His job required 
him to stay on his feet throughout the day.  On examination, 
there was tenderness through the plantar area, and especially 
through the metatarsal area of the feet.  Range of motion of 
both ankles was normal.  There was no evidence of 
inflammation, induration or swelling.  Diagnostic impression 
was of chronic plantar fasciitis.

The veteran was afforded another VA examination in August 
2002, when he again reported experiencing early morning 
tenderness in his feet.  He stated that following extended 
walking, he had pain within the small bone area of the feet.  
Upon examination, there was tenderness to the fascia of the 
instep of both feet.  There were no unusual findings with 
respect to the plantar surface of the feet, such as calluses 
or corns.  No inflammation was noted.  No other objective 
problems were noted.

Outpatient treatment records from the Jackson VAMC, dated 
from March 2001 to July 2002, were negative for treatment for 
plantar fasciitis.  Treatment records do reflect that the 
veteran was treated for left foot pain in 2001 after his left 
foot was run over by a car.

Analysis.  In a January 2001 rating decision, the RO 
established service connection for plantar fasciitis and 
assigned a 10 percent evaluation.  The appellant here seeks 
an increase in that rating.  

The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for sinusitis.  In 
such a case, the Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that separate or "staged" ratings must be 
assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As such, all pertinent evidence for 
the appeal period is for consideration.

The RO assigned a 10 percent rating for plantar fasciitis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which 
addresses foot injuries.  The Board notes that there is no 
specific diagnostic code provision for plantar fasciitis, 
although under Diagnostic Code 5284, a 10 percent rating is 
assigned for moderate foot injuries, and a 20 percent rating 
is assigned for moderately severe foot injuries.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected plantar fasciitis.  Despite the presence of 
foot tenderness, the evidence does not reflect more than 
moderate foot injuries, so as to allow for a higher 
disability rating under Diagnostic Code 5284.  Specifically, 
no inflammation, induration or swelling has been noted.  In 
short, the Board finds that the 10 percent rating assigned 
for plantar fasciitis was appropriate at the original grant 
of service connection, effective November 2000, and is also 
appropriate based on the more recent medical evidence of 
record.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the foot disability presents an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the veteran's foot disability 
has not required frequent periods of hospitalization.  
Further, although the veteran has indicated that he has to 
stand on his feet at work, which is problematic, the fact 
remains that the veteran is employed and there is no evidence 
of medical absenteeism from his job.  Therefore, the regular 
schedular standards, with the 10 percent evaluation currently 
assigned, adequately compensate the veteran for any adverse 
industrial impact caused by his foot disability.

Upon consideration of all pertinent evidence, the Board finds 
that there is no basis for the assignment of a rating in 
excess of 10 percent for any discrete period during the 
appellate period.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the veteran's plantar fasciitis than that commensurate 
with the assigned 10 percent rating.  Since the preponderance 
of the evidence is against allowance of this issue, the 
benefit of the doubt doctrine is inapplicable.

II.  Sinusitis.

Factual Background.  In a January 2001 rating decision, the 
veteran was granted service connection for sinusitis, and a 
noncompensable percent rating was assigned from November 
2000.  The veteran disagreed with the rating assigned to that 
disability, and initiated this appeal.  

At the time of a December 2000 VA examination, the veteran 
reported having a constant sore throat, ringing in his ears, 
and associated discomfort around the eyes, forehead and sinus 
area.  In addition, he reported recurring episodes of 
blockage around the nose.  When his nose was blocked, the 
veteran indicated that the discomfort around his face and 
sinus areas worsened.  

Upon examination, the veteran was in no apparent distress.  
The external structures of the nose were normal except for 
mild discomfort on palpation over the maxillary areas.  
Internally, the septum was very mildly deviated, and the 
turbinates were mildly to moderately hyperemic.  No polyps, 
masses, or other abnormalities were noted.  Sinuses showed 
poor transillumination.  Diagnostic impression was of chronic 
vasomotor rhinitis, probably allergic in origin.  Evidence of 
associated maxillary sinus changes was noted, and the 
examiner indicated that these problems aggravated each other.

The veteran was afforded another VA examination in August 
2002, when he presented with a long history of nose and sinus 
problems dating back to his military service.  He reported 
that, during service, he developed chronic nasal obstruction, 
postnasal discharge, recurring congestion and headaches.  The 
veteran denied any severe trauma, to include mid-face 
fracture or other injuries.  He had no history of surgical 
procedures other than irrigation of his sinuses while on 
active duty.  The veteran stated that his symptoms were 
"much worse" during the spring and winter, and that he 
believed this was secondary to exposure to plants and molds.  
He reported being treated on a chronic basis with Flonase 
nasal spray, with some relief.  On questioning, the veteran 
indicated that he had required antibiotic therapy for several 
weeks on two occasions within the previous year.  He also 
reported recurring episodes of nasofrontal pain, which was 
"significant," but he worked in spite of the pain.  He 
denied swelling of the face or paranasal structures.  

On examination of the nose, no external abnormalities were 
noted.  Internally, the septum was mildly deviated, and the 
turbinates were severely hyperemic with a significant watery 
discharge present.  Clinical impression was of significant 
allergic vasomotor rhinitis and sinusitis.  Additionally, the 
veteran had mild deviation of the nasal septum, which added 
to the obstruction.  The examiner noted that he did not see 
any purulent discharge.

Treatment records from the Jackson VAMC, dated from March 
2001 to July 2002, reflect only one treatment for sinusitis, 
in September 2001.  On ENT follow-up in November 2001, it was 
noted that the veteran had rhinitis, and CT scan of the 
sinuses was clear except for a small retention cyst in the 
floor of the right maxillary sinus.  There were no other 
problems associated with his sinusitis.

Analysis.  In a January 2001 rating decision, the RO 
established service connection for sinusitis and assigned a 
noncompensable evaluation.  The appellant here seeks an 
increase in that rating.  

The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for sinusitis.  In 
such a case, the Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that separate or "staged" ratings must be 
assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As such, all pertinent evidence for 
the appeal period is for consideration.

Evaluation of sinusitis is accomplished by consultation of 
Diagnostic Code 6514, which provides for the following 
ratings based on specific criteria:  

50 percent:  Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

30 percent:  Three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting.  

10 percent:  One or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting.  

Noncompensable:  Detected by X-ray only.  

Note: An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  

38 C.F.R. § 4.97.

The evidence of record pertinent to this disability reveals 
no impairment that would warrant a compensable evaluation.  
VA examinations have not revealed purulent discharge, 
crusting, pain or headaches.  The veteran does have a very 
mildly deviated septum and maxillary sinus changes.  However, 
there is no indication that the appellant experiences 
incapacitating episodes, as defined by the regulation, of 
sinusitis, headaches, pain, or purulent discharge, to support 
consideration of the minimal compensable rating at 10 
percent.  In short, the Board finds that the noncompensable 
rating assigned for sinusitis was appropriate at the original 
grant of service connection, effective November 2000, and is 
also appropriate based on the more recent medical evidence of 
record.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the veteran's sinusitis presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the veteran's sinusitis has 
not required frequent periods of hospitalization and he is 
still fully employed.  Therefore, the regular schedular 
standards, with the noncompensable evaluation currently 
assigned, adequately compensate the veteran for any adverse 
industrial impact caused by his sinusitis.

Upon consideration of all pertinent evidence, the Board finds 
that there is no basis for the assignment of a compensable 
rating for any discrete period during the appellate period.  
There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the veteran's 
sinusitis than that commensurate with the assigned 
noncompensable percent rating.  Since the preponderance of 
the evidence is against allowance of this issue, the benefit 
of the doubt doctrine is inapplicable.

Earlier Effective Date Claims.  

The law provides that service connection may be established 
as of the day following separation from active service or 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2); see also 38 U.S.C.A. § 
5110(a).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
application is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).  The actual payment of benefits begins 
on the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111(a); 38 
C.F.R. § 3.31. 

Unappealed decisions of the RO are final and may be reopened 
only upon receipt of additional evidence which, under 
applicable statutory and regulatory provisions, is both new 
and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  For 
reopened claims, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).  

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a).  A "claim" is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  "Date of receipt" means the date on which a 
claim, information or evidence was received by the VA.  
38 C.F.R. § 3.1(r).  See also Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

III.  Plantar Fasciitis - Earlier Effective Date for a 10 
percent evaluation.

In the instant case, the record reveals that in September 
1997 the veteran filed his initial claim for service 
connection for chronic plantar fasciitis.  A November 1997 
rating decision granted service connection for this disorder 
and assigned a noncompensable evaluation.  The veteran was 
advised of this decision by letter dated November 25, 1997.  
On November 7, 2000, the veteran filed a claim for an 
increased evaluation for this disorder.  Based on findings 
from a December 2000 VA examination, the RO granted a 10 
percent evaluation for the disorder, effective November 7, 
2000.  

The RO has assigned an effective date of November 7, 2000, 
for the 10 percent evaluation for the veteran's plantar 
fasciitis.  That date was the date of claim for an increased 
evaluation for the veteran's service-connected disability.  
An effective date for the 10 percent evaluation, earlier than 
the date of claim, may be granted only if it was factually 
ascertainable prior to November 7, 2000, that an increase in 
disability had occurred and if a claim for increase was 
received within one year from the date on which it was 
factually ascertainable that an increase in disability had 
occurred.  In the veteran's case, however, the 10 percent 
evaluation was not granted on the basis of any evidence dated 
prior to November 7, 2000, but rather on the findings of a 
December 2000 VA examination.  The record does not contain 
any medical evidence or other evidence pertaining to plantar 
fasciitis in the year prior to November 7, 2000, the date of 
claim for increase.  Therefore, by regulation, the effective 
date of the increased rating can be no earlier than the date 
of claim, November 7, 2000.  Entitlement to an earlier 
effective date is not established.  See 38 C.F.R. 
§ 3.400(o)(2).

IV.  Pseudofolliculitis barbae and Sinusitis - Earlier 
Effective Dates for service connection.

Service medical records show that the veteran was diagnosed 
with mild pseudofolliculitis barbae during active duty.  The 
veteran was given pseudofolliculitis barbae protocol and 
completed Phase II in June 1997.  Additionally, he complained 
of sinus headaches in August 1995 during service.  Diagnosis 
was of probable sinusitis.  The veteran complained of sinus 
pressure in February 1997.  

In September 1997, the veteran filed a claim for service 
connection for sinusitis.  In a rating decision dated in 
November 1997, the RO denied this claim.  Later that month, 
the veteran was informed of the decision and his appeal 
rights.  He did not appeal.  The unappealed decision became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103.

At the time of a November 1997 VA examination, it was noted 
that the veteran had pseudofolliculitis barbae of the neck.  

On November 7, 2000, the RO received a claim for service 
connection for pseudofolliculitis barbae and sinusitis from 
the veteran.  On this form, the veteran asserted that he 
developed these disorders during active duty.

In December 2000, the veteran was afforded a VA examination.  
The diagnoses included chronic pseudofolliculitis barbae.  
Additionally, it was noted that the veteran had a very mildly 
deviated septum.  Sinuses showed poor transillumination.  The 
examiner stated that the veteran had a problem with chronic 
vasomotor rhinitis, probably allergic in origin, with 
evidence of associated maxillary sinus changes.  

By rating action dated in January 2001, the RO awarded 
service connection for pseudofolliculitis barbae, and a 10 
percent disability rating was assigned from November 7, 2000, 
the date of receipt of the veteran's claim for service 
connection.  Service connection was also awarded for 
sinusitis, and a noncompensable disability rating was 
assigned from the same date - November 7, 2000, the date of 
receipt by the RO of the veteran's claim for service 
connection for sinusitis.

Analysis.  The veteran has argued that his pseudofolliculitis 
barbae was noted at the time of his November 1997 VA 
examination, and that the VA should have addressed his 
service connection claim for this disorder at that time.  
However, the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection between a current 
disability and military service, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377 
(1999); see also Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997); Wright v. 
Gober, 10 Vet. App. 343 (1997).  Because the veteran had not 
been granted service connection for his pseudofolliculitis 
barbae, the mere receipt of medical records cannot be 
construed as an informal claim.  See 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Crawford v. 
Brown, 5 Vet. App. 33 (1993).

As previously discussed, under the governing legal authority, 
the earliest effective date assignable is either the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  After reviewing the record, 
the Board is unable to find a basis for establishing an 
effective date for service connection for either 
pseudofolliculitis barbae or sinusitis.  As the preponderance 
of the evidence is against the veteran's claims, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)



ORDER

An increased disability rating for plantar fasciitis, 
currently assigned a 10 percent evaluation, is denied.

An increased disability rating for sinusitis, currently 
assigned a noncompensable evaluation, is denied.  

Entitlement to an effective date prior to November 7, 2000 
for a 10 percent disability evaluation for plantar fasciitis, 
is denied.

Entitlement to an effective date earlier than November 7, 
2000, for the grant of service connection for 
pseudofolliculitis barbae, is denied.

Entitlement to an effective date earlier than November 7, 
2000, for the grant of service connection for sinusitis, is 
denied.


REMAND

A review of the record shows that the RO has evaluated the 
veteran's pseudofolliculitis barbae by analogy to tinea 
barbae under the criteria set forth at 38 C.F.R. § 3.118, 
Diagnostic Code 7814.  Given the nature of the veteran's 
pseudofolliculitis barbae symptoms, the Board finds the 
rating criteria applied by the RO are appropriate.  Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 
4.21.  

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96  (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448  (September 16, 2002).  
The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

It is noted that the veteran's most recent VA medical 
examination does not provide the medical evidence needed by 
the requisites of the newly enacted rating criteria.  
Specifically, the examination does not discuss the amount of 
area of the body affected by the veteran's pseudofolliculitis 
barbae.  It also does not describe any scarring, even 
minimal, that can be attributable to the veteran's skin 
disorder.  As such, the claim must be remanded for another 
dermatological examination.  In other words, the Board 
believes that a new dermatology examination is required to 
assess the severity of the veteran's pseudofolliculitis 
barbae disorder under the new rating criteria.

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

1.  The RO should ask the veteran to 
identify all health care providers 
that have treated him for 
pseudofolliculitis barbae since 
November 1999.  The RO should obtain 
treatment records from all sources 
identified by the veteran which are 
not already of record.

2.  The RO should obtain copies of 
treatment records for the veteran 
from the Jackson VAMC since July 
2002.

3.  Thereafter, the RO should arrange 
for the veteran to be scheduled for a 
dermatological examination to 
determine the current severity of the 
service-connected pseudofolliculitis 
barbae.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.  All clinical findings 
should be reported by the examiner.  
The report of the examination should 
be associated with the veteran's VA 
claims folder.

4.  After undertaking any additional 
development deemed appropriate, the 
RO should review the expanded record 
and readjudicate the veteran's 
claim.  If the RO's decision is 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



